          Case 3:20-cv-02892-VC Document 40 Filed 09/14/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  INFORMATECH CONSULTING, INC.,                     Case No. 20-cv-02892-VC
                Plaintiff,
                                                    ORDER CONSOLIDATING CASES
          v.
                                                    Re: Dkt. Nos. 37, 54
  BANK OF AMERICA CORPORATION,
  et al.,
                Defendants.
  STUDIO 1220, INC.,                              Case No. 20-cv-03081-CV

                Plaintiff,

          v.

  BANK OF AMERICA, NATIONAL
  ASSOCIATION, et al.,
            Defendants.


       Pursuant to the parties’ stipulation at Dkt. Nos. 37 and 54 the case Studio 1220, Inc. v.
Bank of America, Ntaional Association, et al., No. 20-cv-03081-VC, is hereby consolidated into

Informatech Consulting, Inc. v. Bank of America Corporation, et al., No. 20-cv-02892-VC.

       A case management conference is set for December 1, 2020, at 2 p.m. via zoom. The

parties should submit a joint Case Management Statement by November 24, 2020.

       IT IS SO ORDERED.

Dated: September 11, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
